Citation Nr: 0335152	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-45 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a chronic right knee 
disorder.  

2.	Entitlement to service connection for a chronic low back 
disorder.  

3.	Entitlement to an rating in excess of zero percent for the 
residuals of a fracture of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 1999 and May 
2000.  The Board construes an October 2000 statement from the 
veteran as a claim for an increased rating for his left knee 
disorder, currently rated as 10 percent disabling.  This 
issue is referred to the RO for appropriate action.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Pursuant to a May 2000 Board remand, the veteran was examined 
by VA in April 2002.  In the remand the examiner was 
requested in part to indicate whether the veteran has 
acquired chronic disabilities involving the back and right.   
Following the examination, different diagnoses were made by 
the same examiner.  In one portion of the examination, the 
examiner indicated that the veteran did not have an acquired 
chronic disability involving the right knee or low back.  X-
ray studies were said to be normal.  However, following the 
examination of the back and right knee examiner diagnosed 
degenerative joint disease of the right knee, with loss of 
function due to pain, confirmed by X-ray report and 
degenerative joint disease of the lumbosacral spine, with 
loss of function due to pain, confirmed by X-ray report.  
This matter should be clarified.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The appellant should be scheduled for 
VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any lumbosacral and right 
knee disorders.  All indicated studies 
should be performed.  The claims folder 
should be made available for review in 
connection with this examination and the 
examiner should indicate in the report 
that the claims folder was reviewed.  
Following the examination the examiner 
should be requested to render an opinion 
as to whether it is as likely as not that 
any disabilities of the lumbosacral spine 
and/or right knee, if diagnosed, are 
related to the veteran's period of active 
duty, particularly the symptoms and 
complaints involving the right knee and 
low back demonstrated in the service 
medical records.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




